Citation Nr: 0017779	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to July 
1947.  He died in July 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO) which denied entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
July 1997 of renal failure due to or as a consequence of 
diabetes mellitus.  Other significant conditions contributing 
to death but not related to the underlying cause included 
chronic obstructive pulmonary disease, and status post 
amputation, bilateral lower extremities.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and service.



CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Also, entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. § 
1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  A veteran's 
death will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (1999). The principal cause 
of death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (1999).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not presented a well-
grounded claim, that appeal must fail. While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Court of Appeals for Veterans Claims (Court) has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  That evidence must be medical, unless 
is relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The death certificate shows that the veteran died at his home 
as a result of renal failure due to diabetes mellitus.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause of death, were chronic 
obstructive pulmonary disease and status post amputation, 
bilateral lower extremities.  At the time of the veteran's 
death, service connection was not in effect for any 
disorders.

The appellant contends that the veteran's death was due to 
many residuals, to include a blood disease diagnosed in 
service.  That contention is not supported by the medical 
evidence of record.  Neither the death certificate, nor VA 
medical records include an opinion that the veteran's death 
was linked in any way to service.

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that his service medical 
records contain no diagnosis of a blood disorder and there is 
no medical evidence that any of the disabilities listed on 
the certificate of death had their onset during service, or 
any applicable presumptive period or were related to service.  
The service medical records indicate that the veteran was 
involved in an altercation with other soldiers in June 1946 
in which he was kicked several times in the head and face.  
The veteran was hospitalized for approximately three days for 
observation and was released with no pathology found.  
Subsequent service medical records, to include the veteran's 
separation examination dated July 1947, show no residuals 
resulting from the altercation in June 1946 and no medical 
evidence which would link this incident to the disorders that 
were the cause of his death. 

Indeed, the statements of the appellant constitute the only 
evidence of record suggesting a nexus between the cause of 
the veteran's death and service.  The Board does not doubt 
the sincerity of the beliefs articulated by the appellant and 
is sympathetic with her in view of the death of her husband.  
However, the Board must emphasize that there is simply no 
medical evidence to support the contention that the veteran's 
death was in any way related to service.  As the appellant is 
a lay person not shown to possess the medical training and 
expertise necessary to render a medical opinion, her 
contentions, alone, are insufficient to render this claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  

Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to service connection for the cause of 
the veteran's death is well grounded.  Where a claim is not 
well-grounded, the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim.  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veteran Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In this instance, the RO fulfilled its obligation under 
section 5103(a) in the statement of the case which informed 
the veteran of the reasons for the denial of his claim.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well-grounded.

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

Moreover, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded.  As such there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the appellant of the evidence required to 
complete her claim.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

